Exhibit 10.2

REAL ESTATE PURCHASE CONTRACT

(this “Contract”)

1. Agreement to Purchase. The undersigned, THRE GLOBAL INVESTMENTS, LLC, or its
permitted assignee as Purchaser (“Purchaser”) agrees to purchase at a price (the
“Purchase Price”) of EIGHTY FIVE MILLION FIVE HUNDRED THOUSAND and NO/100
DOLLARS ($85,500,000.00) on the terms set forth herein, that certain 33.7103
acre tract of land more particularly described as Unrestricted Reserve A in that
certain subdivision plat of Main Street Kingwood according to the map or plat
thereof filed in the Map Records of Harris County, Texas under Film Code
No. 671134 together with all rights and appurtenances pertaining to such
property, including any right, title and interest of Seller in and to adjacent
streets, alleys or rights-of-way, riparian rights, easements, privileges, roads,
strips or gores SAVE AND EXCEPT (i) that portion thereof more particularly
described on Exhibit “A” attached hereto (a/k/a Pad F), and (ii) that portion
thereof more particularly described on Exhibit “A-1” attached hereto (a/k/a
Memorial Hermann Property), together with all buildings, structures,
improvements, fixtures and other property affixed thereto; any furniture,
equipment, systems, facilities and other personal property located on or used in
connection therewith to the extent owned by Seller; to the extent Purchaser
elects to assume same and to the extent that same are assignable, all of
Seller’s right, title and interest in and to written contracts relating to the
improvement, maintenance or operation of or the provision of services or
supplies thereto, if any; all of Seller’s right, title and interest in any
unexpired warranties, guaranties and bonds that relate thereto; and any and all
of the following: (i) the leases, licenses and occupancy agreements and
amendments (collectively, the “Leases”) identified in the Rent Roll attached as
Exhibit B as the same may be updated by Seller from time to time to reflect the
amendment or termination of such leases or the creation of new leases after the
Effective Date in accordance with the covenants set forth in this Contract (the
“Leases List”); (ii) all rents, reimbursements of real estate taxes and
operating expenses, and other sums due under agreements identified in the Leases
List and relating to periods after the Closing (the “Rents”); and (iii) all
unapplied refundable security deposits paid under the Leases (the “Security
Deposits”); all of Seller’s right, title and interest in permits, licenses,
certificates and authorizations, and certificates of occupancy relating thereto
(collectively, the “Property”).

Purchaser acknowledges and agrees that Seller’s right, title and interest in and
to any TIRZ reimbursements are not included within the definition of “Property”
and are not a part of the sale thereof.

2. Agreement to Sell. The undersigned MAIN STREET KINGWOOD, LTD., a Texas
limited partnership (“Seller”) agrees to sell the Property at the price and on
the terms set forth herein, and to convey or caused to be conveyed to Purchaser,
or its permitted assignee, title to the Property subject to: (a) general real
estate taxes for the year of Closing and subsequent years; (b) all Permitted
Exceptions (as hereinafter defined) and (c) rights of tenants under the Leases.

Purchaser acknowledges that Seller has advised Purchaser that the lease with HEB
(hereafter defined) contains a 10-business day right of first refusal in favor
of HEB (the “ROFR”). Prior to (or simultaneously with) execution of this
Contract, Seller will deliver the requisite ROFR notice to HEB. In the event
that HEB exercises such right during the 10-business

 



--------------------------------------------------------------------------------

day period in which HEB has to respond, Seller shall have the right, by written
notice to Purchaser along with a copy of HEB’s exercise notice to terminate this
Contract, in which event the obligations and rights of Seller and Purchaser
hereunder shall terminate and be of no further force or effect (except for those
obligations which are expressly stated herein to survive termination) and the
Earnest Money will be promptly refunded to Purchaser. In the event that HEB
fails to timely exercise the ROFR, HEB will be deemed to have waived same.

Purchaser further acknowledges that Seller has advised that although slabs for
buildings constructed by Seller were, at the time of such construction, above
the base flood elevation established by FEMA, the entirety of the Property is
currently located within Flood Zone AE (100-year floodplain) and Flood Zone X
(500-year floodplain) and suffered substantial flooding during Hurricane Harvey
in August 2017.

3. Payment of Purchase Price/Earnest Money. Purchaser agrees to pay the entire
Purchase Price, plus or minus pro-rations, at the time of closing in cash or
immediately available funds. Within three (3) business days of the later of the
date on which the last party executes this Contract (hereinafter the “Contract
Date”) or the date on which the HEB waives the ROFR or is deemed to have waived
the ROFR, Purchaser shall deposit the sum of $2,000,000.00 into escrow with
Commonwealth Land Title Insurance Company (the “Title Company”) as earnest money
for this transaction. The Title Company shall invest the earnest money and the
principal sum and any earnings thereof together with any additional deposit
pursuant to Section 4 below, shall be collectively referred to as the “Earnest
Money”. The full amount of the Earnest Money shall be applied against the
Purchase Price at closing.

4. Closing. The closing of the subject transaction (the “Closing”) shall take
place on or before the fifteenth (15th) business day following expiration of the
Due Diligence Period (defined below) and satisfaction of the conditions
precedent set forth in Section 9, below, and shall take place at the offices of
Commonwealth Land Title Insurance Company, 685 Third Avenue, 20th Floor, New
York, New York 10017, Attn: Peter Buonocore (212.973.4807;
peter.buonocore@cltic.com). Purchaser, it is sole discretion, by written notice
(the “extension Notice”) to Seller and the Title Company prior to the scheduled
date of Closing may elect to extend the date of Closing thirty (30) days, in
which event within two (2) business days after the notice Purchaser shall
deposit an additional Five Hundred Thousand and No/100 Dollars ($500,000.00)
into escrow with the Title Company to increase the Earnest Money to
$2,500,000.00.

By its receipt of this Agreement, the Title Company agrees to cooperate in the
closing of the subject transaction with Kirby Title, LLC (whose principal is
also a principal of Seller) and to share equally with Kirby Title the premium
for the owner’s policy of title insurance, net of the underwriter’s fee.

5. Due Diligence. During the Due Diligence Period, Purchaser may review and
inspect the following matters relating to the Property:

 

  (a)

Any “To be built” or “as built” sets of plans for the Property that are in
Seller’s possession or control;

 

  (b)

The most recent topographical survey for the Property that is in Seller’s
possession;

 

2



--------------------------------------------------------------------------------

  (c)

The most recent environmental study of the Property that is in Seller’s
possession.

 

  (d)

The Survey (as defined below) of the Property that is in Seller’s possession.

 

  (e)

Copies of any existing licenses, permits or other federal, state or local
authorizations (including certificates of occupancy, or similar) issued in
connection with the Property that are in Seller’s possession;

 

  (f)

Operating statements for the Property for calendar years 2017 and 2018 year to
date.

 

  (g)

Real estate tax bills for the years 2016, 2017 and 2018.

 

  (h)

Copies of any service agreements (including any management agreement) covering
the Property (the “Service Agreements”).

 

  (i)

Copies of the Leases and a rent roll of the Property certified as being true,
correct and complete by Seller as of the date on which such rent roll is
generated.

All of the above are referred to as the “‘Due Diligence Materials”. Seller shall
deliver to Purchaser all of the Due Diligence Materials in its possession or
readily available to Seller without undue expense within two (2) days following
the Contract Date. All Seller Due Diligence Materials prepared by third parties
shall be furnished to Purchaser as an accommodation to Purchaser, and (a) Seller
makes no representation or warranty whatsoever as to the Due Diligence Materials
prepared by third parties or the completeness or accuracy thereof, (b) Purchaser
shall use the Due Diligence Materials to make its own independent studies and
investigations of the Property; provided Seller does represent and warrant the
Due Diligence Materials are true, correct, and complete copies of the materials
in Seller’s files. In the event one or more categories of Due Diligence
Materials do not exist in Seller’s possession and are not readily available to
Seller without undue expense, then Seller’s failure to deliver copies thereof
shall constitute Seller’s certification to Purchaser that such Due Diligence
Materials either do not exist or are not in Seller’s possession or are not
readily available to Seller without undue expense. From the Contract Date
through 5:00 P.M. Central Time on the thirtieth (30th) day after the Contract
Date and delivery of the Due Diligence Materials (the “Due Diligence Period”),
Purchaser shall have the right to review the Due Diligence Materials and inspect
the Property by itself or with its agents, architects, and engineers and to
perform or cause to be performed any environmental due diligence relating to the
Property as Purchaser deems prudent. If Purchaser is not satisfied with the
condition of the Property, the Due Diligence Materials, and Purchaser’s
inspections of the Property, or for any other reason or for no reason, Purchaser
shall have the right, by written notice to Seller and the Title Company given
prior to expiration of the Due Diligence Period, to terminate this Contract. If
Purchaser timely delivers its notice of termination all Earnest Money shall be
returned to Purchaser and the parties shall have no further obligations
hereunder, except for such obligations which expressly survive any termination
of this Contract. Purchaser shall, as a condition to a refund of its Earnest
Money, return all Due Diligence Materials to Seller and deliver to Seller true,
correct and complete copies (without any right of reliance) of any survey,
environmental report, engineering, architect’s or inspector’s report or other
reports performed by or on behalf of Purchaser in connection with its due
diligence relating to the Property. Notwithstanding the foregoing, Purchaser
shall not indemnify or hold Seller harmless for any losses, claims or damages
sustained by Seller due to the mere discovery by Purchaser of existing
conditions at the Property, so long as following such discovery, Purchaser or
its representatives do not exacerbate such conditions through its or their
actions.

 

3



--------------------------------------------------------------------------------

All entries onto the Property and all activities by Purchaser and any of its
agents, architects, and engineers on the Property (herein, collectively, the
“Due Diligence Activities”) shall be expressly subject to the terms and
provisions of the Leases, and shall be performed at Purchaser’s sole risk and
expense. The Due Diligence Activities shall not disturb the tenants and other
occupants on the Property, or interfere with their activities at the Property.

Purchaser agrees to give Seller two (2) days prior written notice of any entry
onto the Property by Purchaser or any agent or other representative of
Purchaser. Purchaser agrees to indemnify and hold Seller harmless from any
damage caused to the Property as a direct result of Purchaser’s inspection or
inspection by Purchaser’s agents, architects or engineers, or any person or
entity entering the Property at the direction of Purchaser.

The provisions of this Section 5 shall survive any termination of this Contract.

6. Title Review. Within five (5) days of the Contract Date, Purchaser shall
cause the Title Company to deliver to Purchaser a commitment (the “Commitment”)
for an owner’s title insurance policy issued by the Title Company in the amount
of the purchase price, covering title to the Property subject only to: (a) the
Leases and other matters of record affecting the Property set forth in the
commitment (collectively, the “Schedule B Exceptions”); (b) the standard title
exceptions contained in the Title Company’s form of commitment to issue an
owner’s policy including, without limitation the exception for real estate taxes
for the year of Closing (all of which shall be Permitted Exceptions hereunder);
and (c) title exceptions pertaining to liens or encumbrances of a definite or
ascertainable amount voluntarily created by Seller which shall be removed by
Seller by the payment of money at the time of closing. At the same time, the
Title Company shall deliver legible and complete copies of all recorded
documents noted in the Commitment. If the Commitment discloses any Schedule B
Exceptions which are objectionable to Purchaser, or if the Survey shows any
encroachments which are objectionable to Purchaser, Purchaser shall notify
Seller in writing (“Objection Notice”) within fifteen (15) days following
receipt of the last to be delivered of the Commitment and copies of the Schedule
B exceptions, and the Survey and Seller shall have the right, but not the
obligation, to have the objectionable items specified in the Objection Notice
removed from the Commitment or to have the Title Company commit to insure
against loss or damage that may be occasioned by such exceptions. If Seller is
unable or unwilling to remove or cause the removal of Purchaser’s objections,
Seller shall have the right to so advise Purchaser in writing within five
(5) days after Seller’s receipt of the Objection Notice (if Seller fails to so
notify Purchaser, Seller shall be deemed to have elected not to cure or remove
Purchaser’s objections) and, within five (5) days following Purchaser’s receipt
(or deemed receipt) of any such written advice from Seller. Purchaser may
terminate this Contract (“Title Termination Notice”). If Purchaser timely
terminates this Contract, all Earnest Money shall be returned to Purchaser and
the parties shall have no further obligations hereunder, except for such
obligations which expressly survive any termination of this Contract. If
Purchaser fails to timely send a Title Termination Notice to Seller or if
Purchaser closes the transaction contemplated by this Contract, Purchaser shall
be deemed to have accepted and approved all uncured matters specified in the
Objection Notice and Purchaser shall be deemed to have elected to purchase the
Property subject to all such uncured matters without any reduction in the
Purchase

 

4



--------------------------------------------------------------------------------

Price, and all such uncured matters shall be deemed Permitted Exceptions
hereunder. Notwithstanding any provision to the contrary in this Contract,
Seller will be obligated to cure exceptions to title to the Property relating to
(or, as to (ii) below, cure or cause deletion from the Commitment) (i) liens and
security interests securing any loan created or assumed or suffered by Seller or
any affiliate of Seller, (ii) any other liens or security interests created by
documents executed by Seller to secure monetary obligations, other than liens
for ad valorem taxes and assessments for the current calendar year, and
(iii) any mechanic’s and materialman’s lien claiming by, through or under
Seller.

7. Survey. Seller has heretofore delivered to Seller a copy of an as-built
survey of the Property and the Memorial Hermann Property dated August 2017
prepared by Windrose Land Surveying as its Job No. 51497 (the “Survey”). Seller
shall, as soon as is reasonably practicable (but in any event prior to Closing)
cause the Survey to be amended so as to delete the Memorial Hermann Property
therefrom and to add a certification to Purchaser.

8. Prorations. Real estate taxes, expenses of operation and any other similar
items shall be adjusted ratably as of the time of closing. Taxes for the year of
Closing shall be prorated as of the Closing Date.

Current rents collected from Tenants under Leases shall be prorated for the
month during which the Closing occurs (the term “rents” as used in this
Agreement includes all payments due and payable by Tenants under the Leases).
Real estate taxes for the calendar year of Closing shall be prorated as of the
Closing Date.

Unpaid and delinquent rent collected by Seller and Purchaser after the Closing
Date will be delivered as follows: (i) if Seller collects any unpaid or
delinquent rent for the Property, Seller will, within fifteen (15) days after
the receipt thereof, deliver to Purchaser any such rent which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter,
and (ii) if Purchaser collects any unpaid or delinquent rent from the Property,
Purchaser will, within fifteen (15) days after the receipt thereof, deliver to
Seller any such rent which Seller is entitled to hereunder relating to the
period prior to the date of Closing. Seller and Purchaser agree that all rent
received by Seller or Purchaser will be applied first to rents that became due
and payable during the calendar month of Closing, and second, to those which
were due and payable after Closing, and third, to those which were due and
payable prior to Closing. Purchaser will use commercially reasonable efforts
after Closing to collect all unpaid and delinquent rents in the usual course of
Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or other collection procedures to collect such unpaid or
delinquent rents. In the event that there shall be any rents or other charges
under any Leases which, although relating to a period prior to Closing, do not
become due and payable until after Closing or are paid prior to Closing but are
subject to adjustment after Closing (e.g., such as year end operating and common
area expense reimbursements and the like), then any rents or charges of such
type received by Purchaser or its agents or Seller or its agents subsequent to
Closing will, to the extent applicable to a period extending through the
Closing, be prorated between Seller and Purchaser as of Closing and Seller’s
portion thereof will be remitted promptly to Seller by Purchaser without
reduction for any costs of collection or processing.

At Closing, Purchaser will be entitled to a credit against the Purchase Price
for all cash security deposits held pursuant to any of the Leases (and any
pre-paid rent thereunder if not then earned by Seller) and Seller shall deliver
to Purchaser any non-cash security deposits thereunder, if any.

 

5



--------------------------------------------------------------------------------

Payments of accounts for water, sewer, electricity, telephone and all other
utilities currently in the name of Seller (or its managing agent) shall be
placed in the name of Purchaser on the Closing Date and Seller shall arrange for
final meter readings and metered services to be conducted on the Closing Date.
Seller shall be responsible to pay in full all bills for such utility charges
related to any period prior to the Closing Date and Purchaser shall be
responsible to pay all utility charges related to any period on and subsequent
to the Closing Date. With respect to utilities which are not metered, charges
for such service shall be prorated as of the Closing Date, based on charges for
the previous billing period, and Purchaser and Seller shall receive credits or
charges, as appropriate, with such amounts to be re-prorated promptly after the
final bills are issued. Seller shall cooperate with Purchaser to effect the
transfer of utility accounts from Seller to Purchaser.

Expenses pertaining to Service Agreements that Purchaser elects to assume and
personal property taxes (if applicable) and any other expenses relating to the
Property shall be prorated between the parties as of the Closing Date.

9. Closing This sale shall be closed through the Title Company, in accordance
with the usual practices of the Title Company, with such modifications thereto
as may be required to conform to this Contract. The cost of the escrow shall be
divided equally between Seller and Purchaser. Any closing, title, recording or
other charges relating to any mortgage loan which Purchaser may obtain shall be
paid by Purchaser.

10. Seller’s Closing Deliveries. At the closing, Seller shall deliver the
following to Purchaser in form and substance reasonably acceptable to Purchaser:

(a) A recordable special warranty deed covering the Property.

(b) A bill of sale, assignment of leases and general assignment (including an
assignment of warranties and guaranties and Service Agreements) (the “Lease
Assignment”) pursuant to which Seller will assign to Purchaser all rights of
Seller under the Leases that accrue after the Closing Date, and Purchaser will
assume all obligations and duties of Seller under the Leases that accrue on and
after the Closing Date, confirming that Seller shall remain liable for
landlord’s obligations under the Leases prior to the Closing Date, and
confirming that Purchaser shall be liable for landlord’s obligations under the
Leases after the Closing Date.

(c) The Escrow Agreement (hereinafter defined);

(d) An updated certified rent roll for the Property;

(e) A customary owner’s affidavit as required by the Title Company.

(f) An executed FIRPTA affidavit as required by Section 1445 of the Internal
Revenue Code of 1986 and the rules and regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------

(g) Estoppel Certificates from (i) HEB Grocery Company, LLC (“HEB”), Starbucks,
Torchy’s Tacos, Sally Beauty, and Banfield (“Required Tenants”), and
(ii) tenants (including Required Tenants) who are party to Leases covering no
less than eighty percent (80%) of the tenants (in square footage) under the
Leases substantially in the form attached hereto as Exhibit “C”; provided,
however that if any such estoppel certificate is not available at such time,
Purchaser may either waive this requirement and proceed to Closing, or terminate
this Contract and receive an refund of the Earnest Money; provided, however,
that if at least two (2) business days prior to Closing Seller delivers to
Purchaser an estoppel certificate in substantially the form attached hereto as
Exhibit “C” executed by Seller (a “Seller Estoppel”) (rather than the tenant
under any Lease; provided Seller shall not be able to deliver a Seller Estoppel
for any Required Tenant or for more than 10% of the square footage of the
improvements or revenue of the Property), then any right of Purchaser to
terminate this Contract shall lapse and be of no force or effect. Seller shall
have the right to replace any Seller Estoppel with a corresponding Tenant
estoppel certificate if such replacement occurs within 90 days of Closing. Any
liability of Seller under any Seller Estoppel shall survive for a period of
twelve (12) months from the Closing.

(h) A tenant notice letter in form reasonably acceptable to Seller and
Purchaser.

(i) Keys to all locks located in the Improvements, to the extent in Seller’s
possession or reasonable control.

(j) Such other documents, instruments, certifications and confirmations as may
be reasonably required by the Title Company (including evidence of Seller’s
authority) to fully effect and consummate the transactions contemplated hereby.

11. Purchaser’s Closing Deliveries. At the closing, Purchaser shall deliver the
following to Seller in form and substance reasonably acceptable to Seller:

 

  (a)

The balance of the Purchase Price;

 

  (b)

Evidence of the authority of the person signing the closing documents on behalf
of the Purchaser to bind the Purchaser thereto.

 

  (c)

The Lease Assignment

 

  (d)

The Escrow Agreement.

 

  (e)

Such other documents, instruments, certifications and confirmations as may be
reasonably required by the Title Company (including evidence of Purchaser’s
authority; any evidence of authority approved by the Title Company shall be
deemed to be approved by Seller) to fully effect and consummate the transactions
contemplated hereby.

 

7



--------------------------------------------------------------------------------

12. Owner’s Title Insurance Policy. At the Closing, Seller shall (at its
expense) cause the Title Company to deliver to Purchaser a standard Texas
owner’s title insurance policy conforming with the title insurance provisions of
this Contract. Purchaser may have the boundary exception deleted except for
“shortages in area” at Purchaser’s expense. Purchaser shall bear the expense of
any endorsements to the standard Texas owner’s policy requested by Purchaser.

13. Notices. All notices herein required shall be in writing and shall be served
on the parties at the street or email addresses following their signatures, with
copies of such notices as indicated below such signatures. Notices served on a
party’s attorney at the address specified herein for such attorney shall be
deemed service upon the party. Notice may also be served by hand delivery,
facsimile or nationally recognized over-night mail carrier. Notices shall be
deemed served (a) 2 business days after mailing if served by registered or
certified mail; (b) the next business day if served by nationally recognized
over-night mail carrier; or (c) on the day sent if served by electronic mail or
hand delivery. Seller and Purchaser agree to the electronic or digital
transmission of any document in portable document format (pdf) delivered in
connection with this Contract by the parties, other than the Deed, any original
required by the Title Company, and any other document that needs to be recorded
in the county clerk’s office, but cannot be recorded unless it is an original.

14. Purchaser Representations. The execution and delivery of this Contract by
Purchaser, and the performance of this Contract by Purchaser, have been duly
authorized by Purchaser, and this Contract is binding on Purchaser and
enforceable against Purchaser in accordance with its terms. No consent of any
creditor, investor, judicial or administrative body, or other party to such
execution, delivery and performance by Purchaser is required except as set forth
herein. Neither the execution of this Contract nor the consummation of the
transactions contemplated hereby will (i) result in a breach of. default under,
or acceleration of, any agreement to which Purchaser is a party or by which
Purchaser is bound; or (ii) violate any restriction, court order, permit,
agreement or other legal obligation to which Purchaser is subject.

15. Mutual Representations. Each of Seller and Purchaser represents and warrants
to the other that:

(a) neither it nor, to its knowledge, any of its equity owners nor any of their
respective employees, officers, or directors, is a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Assets Control of the Department of the Treasury (“OFAC”)
(including those named on OFAC’s Specially Designated Nationals and Blocked
Persons List) or under any similar statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other similar governmental action.

(b) (i) it is not an “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”), which is subject to
Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the Code,
which is subject to Section 4975 of the Code; (ii) it’s assets do not constitute
“plan assets” of one or more such plans for purposes of Title I of ERISA or
Section 4975 of the Code; and (iii) it is not a “governmental plan” within the
meaning of Section 3(32) of ERISA.

 

8



--------------------------------------------------------------------------------

16. Seller Representations. Seller hereby makes the following representations
and warranties to Purchaser as of the Effective Date, which representations and
warranties shall be deemed to have been made again as of the Closing. The
execution and delivery of this Contract by Seller, and the performance of this
Contract by Seller, have been duly authorized by Seller, and this Contract is
binding on Seller and enforceable against Seller in accordance with its terms.
No consent of any creditor, investor, judicial or administrative body, or other
party to such execution, delivery and performance by Seller is required except
as set forth herein. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” (as those terms are defined in the Internal Revenue Code
of 1986, as amended, and related Income Tax Regulations). Neither the execution
of this Contract nor the consummation of the transactions contemplated hereby
will (i) result in a breach of, default under, or acceleration of, any agreement
to which Seller is a party or by which Seller or the Property is bound; or
(ii) violate any restriction, court order, permit, agreement or other legal
obligation to which Seller or the Property is subject. Further Seller hereby
warrants to Purchaser that Seller is not actually aware of any litigation or
proceeding (including a condemnation proceeding) with any person or entity with
respect to the Property and Seller has received no written notice threatening
any such litigation or proceeding (including a condemnation proceeding); Seller
has received no written notices from any city, village or other governmental
authority of zoning, building, fire or health code violations in respect to the
Property or any violations of any license, permits or approvals obtained by
Seller that have not been remedied. Seller has received no notice of any
defaults, and, to Seller’s knowledge, there exists no uncured default under any
of the Leases or Service Agreements. To Seller’s knowledge, there are no
agreements with brokers providing for the payment by Seller or Seller’s
successor-in-interest of leasing commissions or fees for procuring tenants with
respect to the Property, except as shall be terminated or satisfied by Seller
prior to Closing without any continuing obligation to pay any amount to any
other party.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN THE DOCUMENTS DELIVERED BY
SELLER AT CLOSING, AND FOR THE SPECIAL WARRANTIES OF TITLE CONTAINED IN THE DEED
TO BE DELIVERED BY SELLER AT THE CLOSING, SELLER HEREBY SPECIFICALLY DISCLAIMS
AND PURCHASER EXPRESSLY RELEASES SELLER FROM ANY LIABILITY FOR ANY WARRANTY,
GUARANTY, OR REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS
TO, OR CONCERNING (I) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING BUT
NOT BY WAY OF LIMITATION, THE WATER, SOIL, SUBSURFACE, AND GEOLOGY, AND THE
SUITABILITY THEREOF AND OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES
WHICH PURCHASER MAY ELECT TO CONDUCT THEREON; (II) THE MANNER, CONSTRUCTION,
CONDITION, AND STATE OF REPAIR OR LACK OF REPAIR OF ANY IMPROVEMENTS LOCATED
THEREON; (III) THE NATURE AND EXTENT OF ANY ROADWAY ACCESS, RIGHT-OF-WAY, ,
POSSESSION, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE THAT
MAY AFFECT THE PROPERTY; AND (IV) THE COMPLIANCE OF THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL BODY (INCLUDING WITHOUT LIMITATION, ZONING, ENVIRONMENTAL AND
LAND USE LAWS AND REGULATIONS). AS TO ANY SUCH MATTERS, PURCHASER HEREBY
EXPRESSLY AGREES TO ENGAGE FOR

 

9



--------------------------------------------------------------------------------

ITS OWN ACCOUNT COMPETENT CONSULTING EXPERTS AND TO RELY EXCLUSIVELY ON THE
ACTIVITIES AND RESULTS OF SUCH CONSULTATIONS. THE SALE OF THE PROPERTY, AS
PROVIDED HEREIN, IS MADE ON AN “AS-IS, WHERE IS, WITH ALL FAULTS” BASIS, AND
PURCHASER EXPRESSLY ACKNOWLEDGES THAT, IN CONSIDERATION OF THE AGREEMENTS OF
SELLER HEREIN, EXCEPT AS SPECIFICALLY STATED IN THIS CONTRACT, THE DOCUMENTS
DELIVERED BY SELLER AT CLOSING AND EXCEPT FOR THE WARRANTIES CONTAINED IN THE
DEED TO BE DELIVERED BY SELLER AT THE CLOSING, SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT IN NO WAY LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY AND
PURCHASER EXPRESSLY RELEASES SELLER FROM ANY LIABILITY THEREFOR. THE PROVISIONS
OF THIS SECTION SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED HEREBY
AND IF REQUESTED BY SELLER, PURCHASER AGREES TO EXECUTE AN ADDITIONAL DISCLAIMER
IN THE SAME FORM OF THIS SECTION AT CLOSING.

PURCHASER EXPRESSLY ACKNOWLEDGES THAT SELLER HAS DISCLOSED THAT CERTAIN PORTIONS
OF THE PARKING AREAS AND DRIVEWAYS WITHIN THE PROPERTY ARE BELOW THE BASE FLOOD
ELEVATION ESTABLISHED BY FEMA.

17. Operating Covenants and Representations. From the Contract Date through the
Closing Date, Seller covenants and agrees as follows: (a) Seller will continue
to operate the Property and pay for all expenses in a manner similar to its
operation prior to the execution of this Contract; (b) no easements,
restrictions, or material agreements (including Service Agreements and Leases)
shall be entered into, amended or terminated prior to the Closing Date;
(c) Seller will not solicit or make or accept any offers to sell the Property or
enter into any contracts or agreements regarding any disposition of the
Property; and (d) Seller shall not transfer or encumber any of Seller’s interest
in the Property.

18. Broker. Seller and Purchaser each agree to indemnify and hold the other
harmless from the claims of any broker claiming a commission due by virtue of
its representation of them other than HFF, LP (“Seller’s Broker”). If and only
if the closing of the sale contemplated hereunder is fully closed and funded.
Seller shall pay a commission in accordance with a separate agreement between
Seller and Seller’s Broker. Purchaser acknowledges that the principal of Seller
is a licensed real estate broker in the State of Texas.

19. Risk of Loss/Condemnation. If all or any part of the Property is damaged
prior to Closing by fire or other casualty, Seller shall give notice thereof to
Purchaser. Purchaser shall have the option to either (i) apply the proceeds of
insurance actually received by Seller prior to the Closing to reduce the
Purchase Price and accept an assignment of any insurance proceeds not yet paid
(and Seller should cooperate with Purchaser as required by the insurer to
document such assignment), or (ii) declare this Contract terminated by
delivering written notice of termination to Seller within ten (10) days after
Purchaser receives written notice of the damage and the Earnest Money shall be
refunded to Purchaser; provided, Seller and Purchaser agree the Closing shall be
extended up to ten (10) days to determine the scope of any damage and an
estimate of the cost of

 

10



--------------------------------------------------------------------------------

repair. If any part of the Property is condemned (or becomes subject to a
threatened condemnation) prior to the Closing Date, Seller shall give Purchaser
written notice of such condemnation and Purchaser shall have the option of
either (i) subject to the rights of the tenants under any Leases, applying the
proceeds of any condemnation award actually received by Seller prior to the
Closing to reduce the Purchase Price provided herein (or, in the event such
proceeds have not been so received, to accept, at the Closing an assignment of
Seller’s rights therein and consummate the sale without reduction in the
Purchase Price), or (ii) declare this Contract terminated by delivering written
notice of termination to Seller within ten (10) days after Purchaser receives
written notice of the condemnation and the Earnest Money shall be refunded to
Purchaser.

20. Default. Upon a default by Purchaser under this Contract and the
continuation of such default for five (5) days after receipt of written notice
from Seller, the Seller shall have the right to terminate this Contract and
retain the Earnest Money as liquidated damages as its exclusive remedy, Seller
hereby expressly waiving the right to any other remedy which would otherwise be
available to Seller. Upon a default by Seller and the continuation of such
default for five (5) days after receipt of written notice from Purchaser, the
Purchaser may, as its sole and exclusive remedy, Purchaser hereby expressly
waiving the right to any other remedy which would otherwise be available to
Purchaser, either (a) receive a refund of the Earnest Money, and the parties
shall have no further obligations hereunder, except for such obligations which
expressly survive any termination of this Contract, or (b) specifically enforce
this Contract; provided, that, as a condition to so doing, Purchaser (x) must
notify Seller of its intention to do so not later than sixty (60) days following
the scheduled Closing Date, (y) actually institute suit therefor within ninety
(90) days following the scheduled Closing Date; if Purchaser fails to do any of
the foregoing, Purchaser shall have waived its right to enforce specific
performance. Furthermore, in electing to enforce specific performance, Purchaser
shall also be deemed to have elected to accept title to the Property subject to
all matters of record (other than those items Seller is to remove as provided in
the last sentence of Section 6), each of which shall constitute a “Permitted
Exception.”

21. Miscellaneous. This Contract shall be governed and controlled by the laws of
the State of Texas in all respects. This Contract will be binding upon the
parties’ successors and assigns, and may be assigned by Purchaser to a related
entity. Seller acknowledges and agrees that Purchaser is going to set up a new
entity that will be the ultimate Purchaser. No modification or waiver of this
Contract shall be valid unless the same is in writing and signed by the party
against which the enforcement of such modification or waiver is sought. This
Contract represents the entire agreement by the parties. The headings used
herein are for convenience only and shall not affect the interpretation of the
substantive provisions of this Contract. In the event of any dispute or
litigation arising out of this Contract, the prevailing party (as determined by
the court having jurisdiction) shall be entitled to recover its fees and costs
(including attorneys’ fees and costs) from the non-prevailing party. If any date
herein set forth for the performance of any obligations by Seller or Purchaser
or for the delivery of any instrument or notice as herein provided should be on
a day that is not a business day, the business day. The term “business day”
shall mean any day other than a Saturday, Sunday or legal holiday. Purchaser may
assign this Contract to an entity owned or controlled by or under common control
with Purchaser, or an entity managed or advised by Teacher’s Insurance and
Annuity Association of America or any of its affiliates.

 

11



--------------------------------------------------------------------------------

22. Independent Consideration. Contemporaneously with the execution hereof,
Purchaser has delivered to Seller independent consideration in the amount of
$100.00 (“Independent Consideration”) in addition to and independent of any
other consideration provided hereunder. The Independent Consideration is given
for Purchaser’s right to terminate this Contract under Section 5, is
non-refundable, and shall be retained by Seller under all circumstances.

23. Additional Notices. Seller and Purchaser agree to comply with Texas
statutory notices relating to water, sewer, drainage or flood control facilities
and services as well as requirements of the Texas Property Code.

24. Confidentiality. Purchaser and Seller agree to keep confidential all
information as the parties may from time to time develop, discover or impart to
each other. Both Seller and Purchaser further agree that each will not at any
time display, disclose or communicate such information to any person or entity
other than one another, or use or apply same, without the other party’s prior
written consent; provided, however, either of the parties may share the
transaction details with their respective professional service personnel,
including boundary surveyors, environmental surveyors and consultants, legal
counsel, lenders, appraisers, accountants, architects, and engineers; provided,
further, however, that in each such event the party revealing such information
shall obtain and shall retain a written commitment from the recipient to
maintain the confidentiality of the information and any party revealing such
information shall maintain a written list of the name of each person to whom the
information was revealed. Such list and commitment shall be available on request
to any party to this Contract.

25. Tax Deferred Exchange. The parties acknowledge that either Purchaser or
Seller may desire that this transaction constitute a tax deferred exchange under
the meaning of Section 1031 of the Internal Revenue Code. Provided there is no
cost, expense or liability imposed upon the non-requesting party, and the
non-requesting party is not required to take title to any other property then
each party agrees to execute any and all additional documentation that may by
reasonably necessary to assist the requesting party in concluding this
transaction as part of a tax deferred exchange. Neither party makes any
representation or warranty whatsoever regarding whether or not this transaction
will qualify as a part of a tax deferred exchange. In no event shall any such
tax deferred exchange result in any delay in the closing.

26. Closing Escrow. Purchaser and Seller acknowledge and agree that (a) as of
the Closing Date, certain tenants named on Exhibit “D” attached hereto (“Named
Tenants”) may not have a finalized lease or be open and operating (the “Named
Tenant Vacant Premises”). At Closing, Purchaser, Seller and the Title Company
will enter into a mutually (and reasonably) acceptable escrow agreement for a
term of one year for the Named Tenants as set forth on Exhibit “D”, pursuant to
which Seller will deposit with the Title Company the base rent and triple net
expenses, lease commissions and tenant improvement allowance, all as more
particularly described on Exhibit “D”. Such escrow agreement shall provide,
among other things, that, so long as the applicable Named Tenant is not open and
operating within the applicable Named Tenant Vacant Premises (i) the applicable
monthly Rent shall be disbursed to Purchaser monthly in arrears; and (ii) the
leasing commissions and tenant improvements allowance with respect to any such
Named Tenant’s lease shall be disbursed to Purchaser at least two business days
preceding the date on which same are due and payable. With respect to any lease
for a Named Tenant for the applicable named Tenant Vacant Premises, upon the
rent commencement date (and

 

12



--------------------------------------------------------------------------------

expiration of any free rent period) for the Leases with such Named Tenants for
such Named Tenant Vacant Premises, and payment of the applicable leasing
commission and tenant improvements, any amounts escrowed by Seller only for such
lease with such Named Tenant remaining undisbursed shall be disbursed to Seller
(and the escrow shall remain in full force and effect for the remaining Named
Tenants. The foregoing escrow agreement shall terminate and the Title Company
shall disburse to Seller any sums remaining on deposit shall be paid to Seller;
provided if for any Named Tenant Vacant Premises, the conditions in the lease
for payment of the tenant improvement allowance have not been satisfied by the
one year anniversary of the escrow and as a result the applicable tenant
improvement allowance and leasing commission related to the lease for the Named
Tenant have not been paid to the tenant, on the termination of the escrow
agreement, the amounts escrowed for the leasing commissions and tenant
improvement allowances for such Named Tenant Vacant Premises that have not been
paid to the Named Tenant shall be paid to Purchaser.

27. Audit. Purchaser has advised Seller that Purchaser must comply with
Securities and Exchange Commission Regulation S-X (17 C.F.R. § Part 210)
(“Regulation S-X”), including, but not limited to, Rule 3-14 thereof, which
requires Purchaser to cause to be prepared audited income statements for the
Property for up to three (3) calendar years preceding closing. From and after
the Closing Date, Seller shall (a) provide Purchaser with any reasonable
financial information, financial statements and supporting documentation in
Seller’s possession or under Seller’s control, to the extent not previously
turned over to Purchaser, as is reasonably requested by Purchaser, in writing,
and is necessary for Purchaser’s independent auditor to prepare such audited
income statements in compliance with Regulation S-X, and (b) upon Purchaser’s
reasonable, written request, provide to Purchaser’s independent auditor
reasonable access to the books and records of Seller with respect to the
Property (to the extent not previously turned over to Purchaser) for the period
or periods for which Purchaser is required to have the Property audited pursuant
to Regulation S-X. Purchaser shall reimburse Seller for Seller’s reasonable
out-of-pocket costs in providing the foregoing. The provisions of this
Section 27 shall survive Closing.

28. ROFO.

 

  (a)

Before Seller may accept a letter of intent from a third party (which is not an
affiliate of Seller) to purchase Pad F (a “Purchase Offer”), Seller agrees to
give Purchaser the right to purchase Pad F, at the price and on the other terms
contained in such Purchase Offer, as the case may be, subject to the terms and
provisions of this Section 28.

 

  (b)

Purchaser shall have ten (10) days from receipt of written notice from Seller in
which to elect to exercise its Purchase Right of First Refusal by written notice
to Seller.

 

  (c)

If Purchaser gives written notice to Seller within said ten (10) days of its
election to exercise its Purchase Right of First Refusal, it shall be
irrevocably bound to purchase Pad F;

 

13



--------------------------------------------------------------------------------

  (d)

If Purchaser declines or fails to exercise its Purchase Right of First Refusal
within the ten (10) day period, then Seller may proceed to sell Pad F under the
terms set forth in the Purchase Offer; provided, however, if the terms of the
subject transaction vary (including any variance in the Purchase Price by more
than ten percent (10%)) from those outlined in the initial notice to Purchaser,
or if the subject transaction is not closed within two hundred seventy
(270) days after expiration of the ten (10) day period referenced above, and
Seller desires to proceed with said sale, then before closing said sale, Seller
must first reoffer to sell to Purchaser Pad F prior to proceeding with the
subject transaction. If Purchaser fails to respond to Seller’s notice within the
ten (10) day period, then Purchaser shall be deemed to have waived its Purchase
Right of First Refusal as to such Purchase Offer.

 

  (e)

The provisions of this Section 28 shall survive Closing for three (3) years.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed and delivered by the
undersigned as of the dates written below.

 

PURCHASER: THRE GLOBAL INVESTMENTS, LLC By:  

/s/ Donnie Berry

Name: Donnie Berry Title: Senior Associate Address:

c/o Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Blvd.

Charlotte, North Carolina 28262

Attn: Donnie Berry

Phone: 704-988-6089

Email: Donnie.berry@threalestate.com

Purchaser’s Counsel: Address: Francesca Weindling, Esq.

Nuveen

730 Third Avenue

New York, New York 10017 Phone: 212-916-6057 Email:
Francesca.weindling@nuveen.com

 

15



--------------------------------------------------------------------------------

SELLER: MAIN STREET KINGWOOD, LTD., a Texas limited partnership By:   Main
Street Kingwood GP, LLC, a Texas limited liability company, General Partner  
By: /s/ Frank M. K. Liu                                  Frank M. K. Liu,
Manager c/o Sage Interests, Inc. 1520 Oliver Street Houston, TX 77007 Attn:
Frank M. K. Liu and Elizabeth Jacob PH: 713.964.8111 FAX: 832.553.5920 Email:  
frankl@lovetthomes.com   lizi@lovettcommercial.com Seller’s Counsel: Irene
Cruden 2202 Arroyo Grande Leander, TX 78641 PH: 713.858.7165 (cell) PH:
207.677.0164 (land) Email: icruden@crudenlaw.com

 

16



--------------------------------------------------------------------------------

EXHIBIT “A”

 

LOGO [g636068dsp026.jpg]

 

1



--------------------------------------------------------------------------------

LOGO [g636068dsp027.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT “A-1”

MEMORIAL HERMANN PROPERTY

 

1



--------------------------------------------------------------------------------

LOGO [g636068dsp029.jpg]

 

2



--------------------------------------------------------------------------------

LOGO [g636068dsp030.jpg]

 

3



--------------------------------------------------------------------------------

LOGO [g636068dsp031.jpg]

 

4



--------------------------------------------------------------------------------

EXHIBIT “B”

RENT ROLL

 

1



--------------------------------------------------------------------------------

EXHIBIT “C”

ESTOPPEL CERTIFICATE

 

 

 

 

 

Re:

Approximately              square feet of land (the “Property”) located at
                    , Houston, Texas; Lease (the “Lease”) dated
                    , between                      (“Landlord”), and
                     (“Tenant”)

Gentlemen:

We, the undersigned Tenant, under the Lease described above (the “Lease”),
certify to                      as the prospective purchaser of the Property
(“Purchaser”) and each Lender providing financing secured by, among other
things, the Property, together with its affiliates, successors, assigns and
participants

the following:

1. Attached hereto as Exhibit “A” is a true, correct, and complete copy of the
Lease, including all amendments, exhibits, and Addenda thereto.

2. No default exists under the Lease by the Landlord or Tenant as of the date
hereof, no event has occurred and no circumstance exists which, with the passage
of time or the giving of notice, or both, would constitute such a default by
Landlord or Tenant under the Lease, and the Lease has not been assigned or
subleased by Tenant except as follows (if applicable):

                                                                    
                                         
                                                     

3. Base Rent payable from the date hereof through                      is
$                    . If applicable, Tenant has paid the percentage rental
payable for the prior Lease Year (or Fiscal Year) ending                     ,
which percentage rental was in the amount of $                    . Tenant has
paid percentage rental for calendar year          in the amount of
$                . The amount of rent prepaid, if any, is $                , and
the security deposit made, if any, is $                    .

 

1



--------------------------------------------------------------------------------

In addition to Base Rent, Tenant is currently making the following additional
monthly payments to Landlord:

 

CAM

   $                        

Tax Payment

   $                        

Insurance

   $                        

Merchant’s Association

   $                        

Monument Sign

   $                        

4. As of the date hereof, Tenant is entitled to no offsets against rent, and
there are no existing defenses or offsets, claims or counterclaims which Tenant
has against the enforcement of the Lease by Landlord.

5. The Commencement Date of the Lease is                 . The expiration date
of the Lease is                     . Tenant has                      (      )
             (    ) year options to renew the term of the Lease.

6. The Premises comprises              square feet. Tenant does not have any
option or right to expand or contract the size of the Premises except [describe
Tenant’s expansion/give-back rights].

7. All construction to be performed and the improvements to be installed by
Landlord on the Premises as a condition to Tenant’s acceptance of the leased
premises, if any, have been completed and fully accepted by Tenant. All
conditions under the Lease to be performed by Landlord have been satisfied,
including, without limitation, all Landlord work and co-tenancy requirements
thereunder, if any. All required contributions and allowances by Landlord to
Tenant on account of Tenant’s improvements have been received.

8. Tenant has not received any option or other right to purchase any portion of
the Property, including any right of first refusal or first offer except as
follows (if applicable):

                                                                    
                                         
                                                     .

9. There are no actions, voluntary or involuntary, pending against the Tenant
under the bankruptcy laws of the United States or any state thereof.

10. Any handling, storage, generation, discharge or disposal of any toxic or
hazardous substances, materials or wastes which are regulated under any federal,
state, county or municipal laws, regulations, ordinances, orders or directives,
including without limitation medical wastes, by Tenant within or upon the leased
premises or the Property is in compliance with such laws, regulations,
ordinances, orders or directives.

 

Very truly yours,

 

By:  

 

Name:  

 

Title:  

 

Date:                       , 2018 “Tenant”  

 

2



--------------------------------------------------------------------------------

EXHIBIT “D”

NAMED TENANTS

 

LOGO [g636068dsp036.jpg]

 

1